PER CURIAM.
David P. Farley petitions for writ of mandamus seeking to file an untimely appeal and to consolidate certain motions. Mandamus is a drastic remedy to be used only in extraordinary circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976). In seeking mandamus relief, Farley carries the heavy burden of showing that he has no other adequate means to attain the relief sought and that his right to such relief is clear and indisputable. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988). We find that Farley has failed to meet this burden. Accordingly, although we grant Farley’s motion to proceed in forma pauperis, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED